DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 4/17/2021 has been considered by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/744,219, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 10-11, 13, 23-24, and 26 do not benefit from the filing date of the provisional application 62/744,219.  There is no support in the provisional for the limitation “reactivate the one or more sources of illumination light after treatment of the skin tissue to determine the conditions of the skin tissue after treating the skin tissue” in claims 10 and 23.  There is no support in the provisional for the limitation “the step of analyzing the information by matching the information to information contained in a lookup table in a memory associated with the 30programmable controller, and selecting a treatment regimen based on a match in the lookup table” in claims 11 and 24.  There is also no support in the provisional for the limitation “the step of analyzing the information by matching the information to information using artificial intelligence methods and deep learning contained in a memory associated with the programmable controller, and selecting a treatment regimen based on a match” in claims 13 and 26.  Provisional Application 62/744,219 does appear to provide support for remaining claims 1-9, 12, 14-22, and 25; therefore, these claims receive the benefit of the filing date of the provisional, 10/11/2018.  PCT/IL2019/051091 provides support for all claims and therefore claims 10-11, 13, 23-24, and 26 receive the benefit of the filing date of the PCT application, 10/07/2019.  If the Applicant believes this analysis is an error, the Examiner requests that the Applicant points to the specific areas of the provisional where support is believed to be found.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the programmable controller further being configured to process the measured light received from the output of the one or more sensors and provide a treatment light regimen” in claim 14 (lines 14-15).
“the controller being configured to selectively activate one or more of the one or more LED light sources dependent upon the category of skin tissue treatment” in clam 21 (lines 1-3).
“the controller being configured to analyze the information by matching the information to information contained in one or more embedded algorithms contained in a memory associated with the programmable controller, and then being configured to select a treatment regimen based on a match” in claim 25 (lines 3-6).
“the controller being configured to analyze the information by matching the information to information using artificial intelligence methods and deep learning contained in a memory associated with the programmable controller, and then being configured to select a treatment regimen based on a match” in claim 26 (lines 3-6).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure determined to provide support for performing the claimed functions above are found in the following locations in the specification:
Page 15, line 19 – Page 16, line 30; Figures 7-8; Page 17, lines 5-12; Page 20, lines 18-22
Page 6, lines 13-18; Page 6, line 28 – Page 7, line 5; Page 16, lines 6-9; Page 16, lines 18-30
Corresponding structure not found, please see 35 U.S.C 112 rejections below
Page 17, lines 5-12
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 and claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “the step of reactivating the one or more sources of illumination light after the step of treating the skin tissue to determine the conditions of the skin tissue after treating the skin tissue” does not appear to have ample support in the specification to comply with the written description requirement.  The only instances in the specification that the Examiner can find where this limitation is referenced is Page 9, lines 4-6 and Page 10, lines 18-20.  These references in the specification merely recite the limitation in question and do not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 12 and claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “includes the step of analyzing the information by matching the information to information contained in one or more embedded algorithms contained in a memory associated with the programmable controller, and selecting a treatment regimen based on a match” does not appear to have ample support in the specification to comply with the written description requirement.  The main instance in the specification that the Examiner can find where this limitation is referenced is Page 13, lines 16-18.  This reference in the specification merely recites the limitation in question and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  One of ordinary skill in the art would not be convinced that the Inventors had possession of the embedded algorithms to be stored in the memory associated with the programmable controller in order to select a treatment regimen.  
Claim 12 and claim 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitation “the step of analyzing the information by matching the information to information contained in one or more embedded algorithms contained in a memory associated with the programmable controller, and selecting a treatment regimen based on a match” fails to comply with the enablement requirement.  The Examiner believes the limitation lacks enablement because no information could be found in the specification or figures regarding the particular steps and processes implemented in the embedded algorithms to ultimately select a treatment regimen based on a match.  Put another way, the Examiner contends that there is no information provided that would enable one of ordinary skill in the art to produce the algorithm to be embedded on the memory of the programmable controller.  While one of ordinary skill in the art would have the knowledge to program an algorithm, the Examiner contends that one of ordinary skill in the art would not necessarily know the processes and steps performed by the algorithm to arrive at the final step of selecting a treatment regimen based on a match.  The Applicant notes throughout their background sections that a main problem, and driving motivation for the instant invention, is that current laser-based aesthetic treatments are highly user dependent and lean on the practitioner’s subjective assessment of a subject’s skin and target physical properties (page 1, lines 17-19).  The Applicant also notes that presets exist to make the process more automated, but that the presets still are implemented with the operator’s own subjective judgement and may ultimately not account for the actual variety of skin types (page 4, lines 12-18).  Therefore, the Examiner believes that undue experimentation for creating such an embedded algorithm would exist as the quantity of experimentation needed to make or used the invention based on the content of the disclosure would be undue (MPEP 2164.01(a)).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 7-8, 10, 17-18, 20-21, 23, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the plurality of light sources are LED light sources” renders claim 4 and claim 17 (lines 1-2) indefinite.  It is unclear to the Examiner whether the plurality of light sources referenced here are the sources for treatment light, illumination light, or both.
The limitation “the step of reactivating the one or more sources of illumination light after the step of treating the skin tissue to determine the conditions of the skin tissue after treating the skin tissue” renders claim 10 and claim 23 (lines 1-3) indefinite.  It is unclear to the Examiner exactly how the reactivating step helps to determine conditions of the skin tissue.
Claim 10 and claim 23 recites the limitation "the conditions of the skin tissue" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “includes the controller being configured to analyze the information by matching the information to information contained in one or more embedded algorithms contained in a memory associated with the programmable controller, and selecting a treatment regimen based on a match” (claim 25) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   According to this limitation, one or more embedded algorithms contained in memory are intended to be the supporting structure to allow the controller to analyze the information and select a treatment regime based on a match.  MPEP 2161.01 (I) explains that for a computer-implemented functional claim limitation, the algorithm or steps/procedure for performing the computer function should be explained in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   The main instance in the specification that the Examiner can find where this limitation is referenced is Page 13, lines 16-18, and the Examiner contends that this is merely a recital of the limitation.  The Examiner contends that the disclosure is devoid of any structure (specific algorithms) that perform the function in the claim (analyze the information and select a treatment regimen).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

*Claims 5, 7-8, 18, and 20-21 are rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderson, et al. (U.S PGPub No. 2003/0036751) (cited on IDS).

Regarding claims 1 and 14, Anderson teaches (Figures 1A, 2, and 13) a cosmetic method of treating skin tissue with a source of treatment light (abstract, paragraphs [0001], [0079]) comprising: (Figure 1A, element 115 – treatment laser) providing a source of treatment light along an optical axis (paragraph [0125]); (Figures 1A, 13, and 14, elements 110 – spectroscopic detector, 1305, 1310) 5providing one or more sources of illumination light along the optical axis (paragraph [0125] – spectroscopic detector 110 may include illuminators (e.g., strobe lamps) for lighting tissue volume (patient) 132; paragraphs [0185]-[0186]); (Figure 1A, element 110; Figure 13, element 1365 – CCD camera) providing one or more sensors along the optical axis (paragraph [0125] – spectroscopic detector 110 may include detectors (e.g., cameras) for detecting light reflected by tissue volume 132; paragraph [0187]); (Figure 1A, element 105 – computer, i.e., programmable controller) providing a programmable controller, the programmable controller controlling the activation of the source of illumination light and the source of treatment light (paragraph [0125] – Computer may control spectroscopic detector 110 and treatment laser 115; paragraph [0206]); the method comprising the steps of: (Figure 2, element S205) 10the controller activating the one or more sources of illumination light and directing it to the skin tissue (paragraph [0129] – directing single or plurality of lights at a tissue area), (Figure 2, elements S205 and S210) the illumination light being reflected from the skin tissue along the optical axis to the input of the one or more sensors (paragraph [0129]); (Figure 2, element S210) the one or more sensors measuring the light reflected from the skin tissue and transmitting information sensed of measured light to the programmable controller from the 15output of the one or more sensors (paragraph [0129] – reflection(s) of the light(s) from the tissue area is detected.  The detected reflection(s) thus forms an imaging of the tissue area.  The image is then processed based upon predetermined conditions); (Figure 2, elements S210 and S215) the programmable controller processing the measured light received from the output of the one or more sensors and providing a treatment light regimen (paragraph [0129] – The image is processed based upon predetermined conditions to generate treatment data, as shown by step S215); (Figure 2, element S215) the programmable controller activating the source of treatment light according to the treatment regimen to the skin tissue; and, 20treating the skin tissue (paragraph [0129] – Treatment data may include the power and wavelength to be used for effecting treatment and the location at which the treatment laser (115) is to be directed.  Process 200 may be executed continuously during a treatment procedure so that treatment is effected in accordance with real-time feedback (i.e., detected reflection(s)) until a tissue area is completely treated).
The Examiner notes that claims 1 and 14 include parallel limitations, with claim 14 being directed to an Apparatus.  The Examiner’s cited references are directed to both the apparatus and method claims.  The Examiner contends that this pattern continues for remaining claims, which will be treated similarly. 
Therefore, claims 1 and 14 are unpatentable over Anderson, et al. 

Regarding claims 2 and 15, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 2, that is wherein the method is further comprising (Figure 13, elements 1335, 1340 – filters, i.e., light directing elements, 1395, 1397, 1398) the step of providing light directing elements to direct both the source of treatment light and the one or more sources of illumination light along the optical axis (paragraphs [0187] and [0191]).
Therefore, claims 2 and 15 are unpatentable over Anderson, et al. 

Regarding claims 3 and 16, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitations of instant claim 3, that is wherein (Figure 1A, element 110; Figure 2, element S205) the one or more sources of illumination light comprise a plurality of light sources having different wavelengths of light output (paragraph [0125] – spectroscopic detector 110 may include illuminators (e.g., strobe lamps) for lighting tissue volume (patient) 132; paragraph [0129] – process 200 begins at step S205 by directing single or plurality, monochromatic or multi-wavelength light(s) at a tissue area); further comprising (Figure 1A, element 110; Figure 2, element S215) the step of the controller selecting one or more from the plurality of different light source wavelengths and activating the one or more light sources to illuminate the 30skin tissue (paragraph [0129] – Treatment data may include the power and wavelength to be used for effecting treatment and the location at which the treatment laser (115) is to be directed).
Therefore, claims 3 and 16 are unpatentable over Anderson, et al. 

Regarding claims 4 and 17, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 4, that is wherein (Figure 18, elements 1805 and 1810) the plurality of light sources are LED light sources (paragraph [0212]).
Therefore, claims 4 and 17 are unpatentable over Anderson, et al. 

Regarding claims 5 and 18, Anderson teaches the method of claim 4, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 5, that is wherein (Figure 18, elements 1805 and 1810) the LED light sources have wavelengths in the 5range of 400nm to 900nm (paragraph [0212] – red and green LED light sources produce visible red and green light, which have wavelengths within the 400nm to 900nm range).
Therefore, claims 5 and 18 are unpatentable over Anderson, et al.

Regarding claims 6 and 19, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 6, that is wherein the treatment light source is selected from one or more of: (Figure 18, elements 1805 and 1810) a fiber laser source, a solid-state laser source, an Intense Pulse Light (IPL) light source, and a LED light source (paragraph [0194] – Nd:YAG laser, i.e., solid-state laser source; paragraph [0212]).
Therefore, claims 6 and 19 are unpatentable over Anderson, et al.

Regarding claims 7 and 20, Anderson teaches the method of claim 5, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 8, that is wherein the skin tissue is treated for one or more categories of: pigmented lesions, vascular removal, tattoo removal, and hair removal (paragraph [0082] – hair removal and vessel treatment; paragraph [0130]).
Therefore, claims 7 and 20 are unpatentable over Anderson, et al.

Regarding claims 8 and 21, Anderson teaches the method of claim 7, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 8, that is wherein the method is further comprising (Figure 18, elements 1805 and 1810; Figure 32) the step of the controller selectively 15activating one or more of the one or more LED light sources dependent upon the category of skin tissue treatment (paragraph [0089] – utilize lights of 577 nm and 650 nm (green and red wavelengths) for treating PWS, a vascular condition; paragraph [0423] – surface image of hair imaged at 800 nm (red wavelength) in order to help infer location of hair follicles).
Therefore, claims 8 and 21 are unpatentable over Anderson, et al.

Regarding claims 9 and 22, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 9, that is wherein the method is further comprising (Figure 3A-3B; Figure 4) the step of activating one of the one or more sources of illumination light dependent on the desired depth of light penetration into the 20skin tissue (paragraph [0146] – vessel number sharply decreases with depth; paragraph [0149] – Using appropriate dosimetry, laser treatment of PWS can achieve “selective photothermolysis”, which induces selective thermal damage of abnormal blood vessels and minimizes the risk of scarring. Smart Scalpel system 100 of the present invention allows for user-specified selection of irradiation parameters so that the optimal parameters can be selected based on the anatomy and physiology of the PWS.; paragraph [0151] – the optimal laser wavelength is defined as the wavelength that maximizes the number of blood vessel damage and penetration depth, while leaving the epidermal-dermal junction undamaged; paragraph [0178]).  
Therefore, claims 9 and 22 are unpatentable over Anderson, et al.

Regarding claims 10 and 23, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 10, that is wherein the method is further comprising (Figure 1A, elements 110 and 115; Figure 2, element S220 and S225) the step of reactivating the one or more sources of illumination light after the step of treating the skin tissue to determine the conditions of the skin tissue after treating the skin tissue (paragraph [0125]; paragraph [0129] – At step S220, it is determined whether treatment is complete.  If it is determined that treatment has not been completed, at step S225, treatment data is outputted to treatment laser 115, for effecting treatment and process 200 returns to step S205.).
Therefore, claims 10 and 23 are unpatentable over Anderson, et al.

Regarding claims 11 and 24, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitation of instant claim 11, that is wherein the step of the programmable controller processing the measured light received from the output of the one or more sensors and providing a treatment light regimen includes the step of analyzing the information by matching the information to information contained in a lookup table in a memory associated with the 30programmable controller, and selecting a treatment regimen based on a match in the lookup table (paragraphs [0343] and [0367] – library of different images, e.g., lookup table).
Therefore, claims 11 and 24 are unpatentable over Anderson, et al.

Regarding claims 12 and 25, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson also teaches the limitations of instant claim 12, that is wherein (Figure 1, elements 125, 130, 135) the step of the programmable controller processing the measured light received from the output of the one or more sensors and providing a treatment light regimen includes the step of analyzing the information by matching the 5information to information contained in one or more embedded algorithms contained in a memory associated with the programmable controller, and selecting a treatment regimen based on a match (paragraph [0126] – tissue model (physical properties) 125 include a library of (software)algorithms 130 that are designed for different types of procedures and a corresponding selection of laser modules 135 for performing the procedures; paragraphs [0215], [0343], [0367]).
Therefore, claims 12 and 25 are unpatentable over Anderson, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, et al. (U.S PGPub No. 2003/0036751) (cited on IDS) in view of Lee (WO 2017/183825) (cited on IDS) – references made to Lee are made with the U.S PGPub version of this document (U.S PGPub No. 2019/0117307).

Regarding claims 13 and 26, Anderson teaches the method of claim 1, as indicated hereinabove.  Anderson does not teach the limitation of instant claim 13, that is wherein the step of the programmable controller 10processing the measured light received from the output of the one or more sensors and providing a treatment light regimen includes the step of analyzing the information by matching the information to information using artificial intelligence methods and deep learning contained in a memory associated with the programmable controller, and selecting a treatment regimen based on a match.
Lee teaches an apparatus and method of laser irradiation for using a robot arm to automatically scan an object and irradiate the surface of the object based on scanned information (abstract).  Lee teaches that the treatment methods of using the laser include promoting hair growth or preventing hair loss, wrinkle or spot removal, or stain removal (paragraph [0003]).  Lee teaches (Figure 1, elements 10, 100, 200, and 300) a laser irradiation apparatus that includes a scanner, a robot arm, and a controlling unit (paragraph [0030]).  Lee teaches (Figure 2, elements 300, 310, 320, and 330) that the scanner may include a color sensor for photographing the two-dimensional color images, and an IR projector and an IR sensor for obtaining the three-dimensional depth data (paragraph [0033]).  Lee teaches (Figures 1 and 2, elements 320, 330, and 400) that if the IR projector irradiates the IR light on the surface of an object (e.g., patient’s skin), the IR sensor would obtain the depth data by detecting the IR light reflected from the surface of the object (paragraph [0034]).  Lee teaches (Figure 1, element 200) a controlling unit that may control the overall function and operation of the laser irradiation apparatus (paragraph [0037]).  Lee teaches (Figure 1, element 210) that the vision controlling unit constitutes a motion pattern on the object for the laser treatment on the basis of the determined (or set) information, and the motion pattern may be configured by setting the guide path (GP) passing through the region of interest or the region of therapy (paragraph [0055]).  Lee teaches that the technical construction of the present invention may be applicable to a variety of energy based medical devices for treating the skin, including IPL (Intense Pulse Light) (paragraph [0237]).  Lee also teaches (Figure 1, element 10) that the laser irradiation apparatus further includes a computing unit for performing a function of Artificial Intelligence (AI) and a database for processing big data (paragraph [0066]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anderson’s teachings of an apparatus and method for laser treatment with Lee’s laser irradiation apparatus and method.  One of ordinary skill in the art would have recognized that Anderson and Lee’s inventions operate in a similar fashion, wherein both include an illuminating light source and detector to measure and analyze reflected light from a patient’s skin.  Both Anderson and Lee’s inventions use the information from the obtained reflected light to determine a treatment pattern for the patient’s skin.  Given these similarities, one of ordinary skill in the art would have found it obvious that Lee’s feature of performing a function of Artificial Intelligence (AI) and including a database for processing big data could be implemented in Anderson’s invention.  One of ordinary skill in the art would recognize that Anderson’s invention already includes a computing unit (see Figure 1A, element 105 of Anderson) and would be capable of implementing a feature of Artificial Intelligence.  One of ordinary skill in the art would have desired the use of Artificial intelligence because it could help lower operation and treatment time for a patient, thereby making it possible to treat more patients in the same amount of time.  One of ordinary skill in the art would also desire artificial intelligence for its ability to determine and recognize patterns between reflected light captured, treatments, and results that may not be as easily determined by a human.  Therefore, the implementation of artificial intelligence could lead to better improvement results for patients and increase overall efficiency of the laser treatment.
Therefore, claims 13 and 26 are unpatentable over Anderson, et al. and Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Royon, et al. (U.S PGPub No. 2019/0274759) teaches a dermatological diagnostic and treatment system including a light source device, a light flow collecting device, a spectroscopic measurement device, and a computer.  Chen (U.S PGPub No. 2019/0142512) teaches a device to remove unwanted hair on a target area.  Cottrell, et al. (U.S PGPub No. 2012/0289885) teaches a phototherapy system for treating a treatment region.  Bandic, et al. (U.S PGPub No. 2010/0185064) teaches a skin care device comprising an electromagnetic radiation source capable of directing incident electromagnetic radiation to a location on the skin of a user.  Dunki-Jacobs (U.S PGPub No. 2008/0154248) teaches an apparatus for medically treating a tattoo.  McKinney, et al. (U.S PGPub No. 2018/0303406) teaches systems for characterizing skin type including an illumination source configured to generate and direct light of one or more wavelengths onto a skin area.  Vasily (U.S Patent No. 7,029,469) teaches a method and apparatus for removing hairs from living skin.  Tabatabaei, et al. (WO 02/094117) teaches an apparatus and method for selectively irradiating a surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792